Case 1:19-cv-07279-MKB-VMS Document 7 Filed 01/02/20 Page 1 of 1 PageID #: 116

                                 FREUNDLICH LAW
                                  16133 Ventura Blvd. Ste. 645
                                       Encino, CA 91436
                               P: 818.377.3790 / F: 310.275.5351
                                    www.freundlichlaw.com




                                                                              KENNETH D. FREUNDLICH
                                                                              ken@freundlichlaw.com

                                        January 2, 2020

BY ECF
Hon. Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn New York 11201

       Re: 1:19-cv-07279 (MKB-RER) Genius Media Group Inc. v. Google LLC and
       Lyricfind: Request to Set Time to File Motion To Remand and Time To Respond

Dear Judge Brodie:

       I am litigation counsel to Defendant LyricFind, Inc., erroneously sued as LyricFind. I
write on behalf of all parties (Plaintiff Genius Media Group, Inc. and Defendant Google, LLC)
who have met and conferred concerning the issues presented by the removal of this case to
Federal Court and the upcoming scheduling issues of all counsel.

      We have mutually agreed to the following schedule with respect to Genius’ anticipated
Motion to Remand:

       1. Genius’ deadline to Move to Remand this matter to State Court shall be filed on or
          before February 6, 2020 (the “Remand Motion”); and
       2. Defendants’ opposition to the Remand Motion is due on or before February 28, 2020;
          and
       3. Genius’ Reply is on or before March 11, 2020; and

       Defendants’ time to respond to the Complaint is due thirty (30) days following the
decision on the Remand Motion. No previous requests for adjournment or extension have been
made.

       Thank you for your consideration in this matter. Respectfully submitted,

                                                   /s/Kenneth D. Freundlich
                                                   Kenneth D. Freundlich, Esq.
cc: All counsel via ECF
